Exhibit 10(g)

 

Amended and Restated

Fifth Third Bancorp

1993 Stock Purchase Plan

 

The FIFTH THIRD BANCORP 1993 STOCK PURCHASE PLAN (the “Plan”) is hereby amended
and restated effective January 1, 2004, pursuant to the direction of the Board
of Directors of Fifth Third Bancorp, an Ohio corporation (“Company”). All
capitalized terms not otherwise defined have the meaning set forth in Section 21
of this Plan.

 

  1. Purpose. The purpose of the Plan is to facilitate the purchase of the
Company’s Common Stock by Company employees on terms and conditions that enhance
the ability of the employees to acquire a financial interest in the Company. The
Company believes that employee ownership will promote productivity and encourage
continued growth of the Company for the mutual benefit of the Company’s
employees and shareholders.

 

  2. Eligibility. Any full-time or part-time Employee of the Company or any
Subsidiary who is at least eighteen years of age is eligible to participate in
the Plan upon hire. The Company’s Directors and executive officers (as defined
by the rules and regulations of the Securities and Exchange Commission) are not
eligible to participate in the Plan.

 

  3. Number of Shares of Common Stock Subject to Plan. The total number of
shares of Common Stock that may be purchased under the Plan from and after
January 1, 2004 shall not exceed, in the aggregate, 1,000,000 shares of Common
Stock (subject to adjustment as set forth below). If the number of shares of
Common Stock outstanding is hereafter increased or decreased or changed into or
exchanged for a different number or kind of shares or other securities of the
Company or of another corporation by reason of (a) any reorganization, merger,
consolidation, recapitalization, reclassification, stock split, reverse stock
split, combination of shares, or dividend payable in shares of Common Stock, or
(b) any other similar corporate transaction or event that affects the Common
Stock such that an adjustment is determined, by the Board of Directors in its
sole discretion, to be appropriate to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan,
then the number of shares of Common Stock that may be purchased under this Plan
shall be increased or decreased proportionately, and/or the different kind of
shares or other securities of the Company or of another corporation shall be
substituted, as the case may be.

 

  4. Participation; Payroll Deduction. Any eligible Employee may become a
participant in the Plan by completing and forwarding an authorization form to
the Company at any time. The authorization form will authorize and instruct the
Company to deduct from the Employee’s Compensation each pay period a certain
uniform dollar amount or uniform percentage of Compensation as specified by the
Employee’s deduction authorization. Payroll Deductions specified by percentage
amount shall be in full percentages of Compensation. All Payroll Deductions must
be at least $5.00 per pay period. The maximum Payroll Deduction for each
Participant is 10 percent of the Participant’s Compensation not to exceed
$26,000 in any calendar year, provided the remaining Compensation of the
Participant is sufficient to pay all payroll taxes, withholdings and any other
payroll deductions. Payroll Deductions will be effective with pay checks issued
not later than the second pay date following receipt of the Participant’s
Deduction authorization form. Thereafter, the Payroll Deduction will be made on
each pay day for each applicable pay period. The percentage or dollar amount of
Payroll Deduction may be changed at any time and may be terminated at any time
upon seven days’ prior notice to the Company’s Payroll Department from the
Participant.

 

  5. Purchase of Common Stock. As soon as administratively possible, usually the
next business day, the Company will remit to the Custodian the total of all
Payroll Deductions related to the immediately preceding pay period plus an
additional amount payable by the Company equal to 15 percent of the total of all
such payroll deductions. The Custodian will then apply such aggregate amount to
the purchase in the open market, through securities brokers/dealers who are
members of the National Association of Securities Dealers, Inc. and who are duly
licensed to buy and sell securities in each state in which there are
Participants, as many whole shares of Common Stock as may be purchased with such
funds at the then prevailing Fair Market Value. Purchases of Common Stock will
be completed as soon as administratively possible, usually the next business
day, following receipt by the Custodian of such Payroll Deductions. Failure to
so timely purchase Common Stock will not subject the Custodian to reimbursement
for any damages a Participant might suffer as a result of any delay in
purchasing Common Stock. On at least an annual basis, the Custodian will provide
each Participant with a report as to the total number of shares of Common Stock
allocated to his or her Account as of the last day of the reporting period.

 

  6. Custody; Delivery of Common Stock. Shares of Common Stock purchased under
the Plan will be allocated to the respective Accounts of the Participants at the
end of each pay period in proportion to the contributions made by each
Participant. Allocations will be made in full shares and in fractional shares to
the sixth decimal place. The Custodian will hold shares for the Common Stock
purchased in its nominee name until any such shares are distributed to the
Participant. Pursuant to section 11, upon written request of a Participant to
the Company at any time, certificates representing all or part of the whole
shares of Common Stock credited to the Participant’s Account will be registered
in the Participant’s name promptly and delivered to the Participant. Fractional
shares will not be issued. Instead, fractional shares which have been credited
to the Participant’s Account will be converted in to cash by the Custodian at
the then prevailing Fair Market Value on the sale date and promptly paid to the
Participant in cash.



--------------------------------------------------------------------------------

Exhibit 10(g) - continued

 

  7. Participant Rights in Common Stock. Each Participant will have all the
rights of a shareholder of the Company with respect to the shares of Common
Stock allocated to the Participant’s Account. Such rights include without
limitation the right to vote such shares and the right to receive all
distributions of cash or other property with respect to such shares. In
addition, appropriate adjustments will be made in the number of shares credited
to Participant’s Accounts to give effect to any stock dividends, stock splits,
recapitalizations and similar changes.

 

  8. Dividend Reinvestment. Any cash dividends on the Common Stock, if and when
declared and received by the Custodian with respect to shares held by the Plan,
will be credited to the Participants in proportion to the number of shares of
Common Stock held by the Custodian for the Participant’s Account on the dividend
record date. Any cash dividends received by the Custodian with respect to Common
Stock held under the Plan shall be applied toward the purchase for the Accounts
of all Participants under the Plan of additional shares of Common Stock as soon
as administratively possible, usually the next business day following the date
of receipt of the dividend.

 

  9. Voting. All shares, including fractional shares, of Common Stock in each
Participant’s Account will be voted in accordance with proxy instructions duly
delivered to the Custodian by the respective Participant. Each Participant may
instruct the Custodian how to vote the shares credited to the Participant’s
Account and the Custodian will vote such shares accordingly. In the event no
voting instructions are provided, the Custodian shall vote the shares in the
same proportion as the shares held under the Plan for which the Custodian
receives voting instructions.

 

  10. No Interest. No Participant shall be entitled, at any time, to any payment
or credit for interest with respect to or on the Payroll Deductions contemplated
herein, or on any other assets held hereunder for the Participant’s Account.

 

  11. Suspension of Payroll Deductions. Pursuant to section 6, a Participant may
request certificates representing all or a portion of his or her whole shares in
the Plan. Upon such request, the Participant’s Payroll Deductions shall be
suspended for a period of six months commencing on the date the certificates are
issued to the Participant. Upon the expiration of the six-month suspension
period, the Employee may re-enroll in the Plan by submitting a new authorization
form pursuant to section 6. Notwithstanding the foregoing, a Participant may
request delivery of the shares in his or her Account for the purpose of
exercising stock options, as granted by Fifth Third Bancorp under its stock
option plans, without becoming subject to a suspension period. As contemplated
by Section 15, the Company’s Board of Directors has designated the Pension and
Profit Sharing Committee the Administrator of the Plan. The Administrator may
from time to time also adopt other rules and procedures relating to partial
terminations and/or other matters.

 

  12. Termination of Participation. A Participant’s participation in the Plan
shall terminate on the Participant’s pay date for the pay period in which one of
the following occurs: (a) a Participant’s death or termination of employment;
(b) discontinuance of the Plan by the Company; or (c) the Participant’s written
election to terminate participation in the Plan is received by the Company. Upon
termination, certificates representing the total number of whole shares of
Common Stock credited to the Participant’s Account will be issued in the
Participant’s name or in the event of death in the name of the Participant’s
legal representative. The Custodian will deliver these certificates to the
Participant or legal representative promptly. Fractional shares which have been
credited to the Participant’s Account will be converted in to cash by the
Custodian at the then prevailing Fair Market Value on the sale date and promptly
paid to the Participant in cash. If such request to terminate falls between the
record date and payable date of a dividend or stock split, the certification and
sale of fractional shares will be processed after the payable date of the
dividend.

 

  13. Designation of Custodian. The Company has designated Computershare Trust
Company, Inc. as the Custodian subject to the Company’s right to terminate the
designation at any time and appoint a successor Custodian.

 

  14. Plan Expenses. The charges of the Custodian and all costs of maintaining
records, administering the Plan and executing transfers by the Custodian will be
borne by the Company.

 

  15. Administration of Plan. The Board of Directors of the Company shall
appoint the Pension and Profit Sharing Committee to serve as Administrator of
the Plan. The duties of the Administrator will be to announce the existence of
the Plan; to provide employees with copies of the Plan and Payroll Deduction
authorization instructions; to supervise Payroll Deductions; to forward Payroll
Deductions to the Custodian; to provide the Custodian with names and addresses
of employees to facilitate communications regarding the Plan; and, if requested
by the Custodian, to address and distribute communications to employees from the
Custodian.

 

The Board of Directors of the Company shall be vested with full authority to
make and interpret all rules and regulations as it deems necessary for the
Administrator to administer the Plan. Any determination, decision or act of the
Board of Directors with respect to any action in connection with the
construction, interpretation, or application of the Plan shall be final and
binding upon all Employees, Participants, and all persons claiming under or
through them.

 



--------------------------------------------------------------------------------

Exhibit 10(g) - continued

 

  16. Limitation of Activities. Neither the Administrator nor any other employee
or representative of the Company or a Subsidiary shall solicit Employees to
participate in the Plan, render investment advice of any kind or perform any
function or activity relative to the Plan except the specified duties of the
Administrator set forth in paragraph 15 above. All questions of Participants
regarding administration of the Plan shall be directed solely to the
Administrator, and any questions relating to investment advice shall be directed
solely to the Participant’s personal advisors.

 

  17. Term of Plan; Amendments. The Plan is effective on the date hereof and has
no fixed expiration date, however, the Plan may be amended or discontinued by
the Board of Directors of the Company at any time. The Plan is intended to be a
permanent program, but the Board or Directors of the Company shall have the
right at any time to declare the Plan terminated completely as to it or as to
any Subsidiary. No amendment may make any change in any right previously granted
which would adversely affect the rights of any Participant.

 

  18. Nonguaranty of Employment. The Plan is strictly a voluntary undertaking on
the part of the Company and shall not constitute a contract between the Company
or any Subsidiary and any Employee, or consideration for an inducement or a
condition of, the employment of an Employee. Nothing contained in the Plan shall
give any Employee the right to be retained in the service of the Company or any
Subsidiary or to interfere with or restrict the right of the Company or any
Subsidiary, which right is hereby expressly reserved, to discharge or retire any
Employee at any time, with or without cause and with or without notice.
Participation in the Plan will not give any Employee any right or claim to any
benefits hereunder except to the extent such right has specifically become fixed
under the terms of the Plan.

 

  19. Governmental Approvals. Implementation and continuation of the Plan and
the transactions contemplated hereby shall be subject to the Company obtaining
any registration or qualification under any federal or state law or obtaining
the consent or approval of any governmental regulatory body which the Company
shall determine, in its sole discretion, is necessary or desirable as a
condition to, or in connection with, the operation of the Plan.

 

  20. Section Headings. Section headings are provided herein for convenience
only and are not to serve as the basis for interpretations or construction of
the Plan.

 

  21. Definitions:

 

  (a) Account – means that separate account maintained for each Participant
under the Plan, which account shall be credited with the Participant’s Payroll
Deduction, charged for the purchases of Common Stock for that Participant under
the Plan, and allocated that number of shares of Common Stock as have been
acquired with Payroll Deductions contributed by the Participant. Each Account
shall be the property of the Participant for whom it is maintained and shall be
nonforfeitable at all times.

 

  (b) Business Day – means a day in which the NASDAQ National Market System, or
such other market system or exchange on which the Common Stock is then primarily
traded, is open for business.

 

  (c) Common Stock – means the common stock, no par value, of the Company.

 

  (d) Compensation – means the gross wages paid to the Employee during the
period in question for services rendered by the Employee to the Company or any
Subsidiary. Compensation includes any wages or salary subject to a salary
reduction arrangement under any cash or deferred profit sharing arrangement or
cafeteria plan that is maintained by the Company or any Subsidiary and that is
intended to be qualified under I.R.C. Sections 401(k) or 125 respectively.
Compensation does not include severance pay, moving allowance, or other noncash
compensation.

 

  (e) Custodian – means that person or entity appointed by the Company in its
sole discretion from time to time to take responsibility for safekeeping of the
funds paid in to the Plan and of the Common Stock purchased under the Plan.

 

  (f) Employee – means an individual who renders services to the Company or any
Subsidiary as a common law employee or officer (i.e., a person whose wages from
the Company or any Subsidiary are subject to federal income tax withholding). A
person rendering services to the Company or any Subsidiary as an independent
contractor is not an Employee.

 

  (g) Fair Market Value – means the price(s) at which the Custodian is able to
purchase Common Stock on the NASDAQ National Market System, or such other market
system or exchange on which the Common Stock is then primarily traded, on the
purchase date.

 

  (h) Participant – means any Employee who is eligible to participate in the
Plan and who authorizes Payroll Deductions under the Plan pursuant to Section 4
of the Plan.

 

  (i) Payroll Deduction – means the amount or percentage of Compensation
authorized by a Participant to be deducted from his Compensation under the Plan.

 



--------------------------------------------------------------------------------

Exhibit 10(g) - continued

 

  (j) Subsidiary – means any corporation, partnership, trade or business which
is wholly owned, directly or indirectly, by the Company.

 

Executed as of January 1, 2004

 

FIFTH THIRD BANCORP By:  

/s/ George A. Schaefer, Jr.

   

--------------------------------------------------------------------------------

   

George A. Schaefer, Jr.

President & Chief Executive Officer

 